Citation Nr: 1043894	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-257 69	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Department of Veterans Affairs (VA) dependency 
and indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1945 to 
April 1947 and from September 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2008.  The death certificate lists 
under Part I the immediate cause (final disease or condition 
resulting in death) as complications of subdural hematoma due to 
closed head injuries.  Under Part II, other significant 
conditions contributing to death but not resulting in the 
underlying cause given in Part I were congestive heart failure, 
dementia, PTSD, major depression.  The death certificate noted 
that the Veteran fell at home and struck head.
  
2.  At the time of the Veteran's death, service connection had 
been established for depressive disorder rated as 70 percent 
disabling from June 10, 2004; a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU) was also in effect from June 10, 2004.

3.  The medical evidence of record both for and against an 
etiological relationship between the Veteran's death and service-
connected depressive disorder is in a state of equipoise.

4.  The Veteran was not in receipt of, or entitled to receive, 
compensation for any service-connected disability that was rated 
totally disabling for a period of at least five years from the 
date of his discharge from active duty.

5.  At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for any service-connected 
disability that was rated totally disabling for a period of 10 
years immediately preceding his death.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, the criteria 
for entitlement to service connection for the cause of the 
Veteran's death have been met. 38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).  

2.  The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.22 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  A letter dated in July 2008 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  The letter informed the appellant of what evidence 
was required to substantiate the 38 U.S.C.A. § 1318 claim and of 
the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates.     

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  However, 
the United States Court of Appeals for Veterans Claims has held 
that, in a case such as this case where the law is dispositive of 
the claim, the claim should be denied for lack of legal merit 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
That court has also held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002).

Service Connection for Cause of the Veteran's Death

The appellant contends that she is entitled to DIC benefits on 
the basis that a service-connected disability contributed to the 
death of her spouse, the Veteran. Specifically, the appellant 
contends that treatment for the Veteran's depressive disorder 
contributed materially and substantially to the Veteran's death 
and that service connection is warranted for the cause of the 
Veteran's death.  Specifically, she contends that side effects 
from the medication that the Veteran was taking for his 
depressive disorder (insomnia, dizziness and muscle weakness) 
caused the fall which caused his death. 

The law provides dependency and indemnity compensation for a 
spouse of a Veteran who dies from a service-connected disability.  
38 U.S.C.A. § 1310.  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory cause 
of death.  For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute substantially 
or materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in March 2008.  The death certificate lists 
under Part I the immediate cause (final disease or condition 
resulting in death) as complications of subdural hematoma due to 
closed head injuries.  Under Part II, other significant 
conditions contributing to death but not resulting in the 
underlying cause given in Part I were congestive heart failure, 
dementia, PTSD, major depression.  The death certificate noted 
that the Veteran fell at home and struck head.

At the time of the Veteran's death, service connection was in 
effect for depressive disorder.  

In November 2006, the Veteran was seen for follow up of 
psychiatric condition.  The provider noted that since the 
Veteran's last appointment in June 2006, his primary care 
physician on the recommendation of a private neurologist 
increased the dose of Effexor XR to 150 mg daily.  The Veteran, 
his wife and his daughter reported increased falling, worsening 
memory, and mood symptoms and emergence of PTSD from WWII.  It 
was noted that Galantamine was increased to 12 mg bid in mid July 
and that the wife and the Veteran felt that the falling/dizziness 
increased since but the daughter didn't see it the same. 

That same month, the Veteran was seen for continuing problems 
with memory and getting lost.  It was also noted that the Veteran 
was still falling and that if he looks up, it occurred more 
often.  It was also noted that the Veteran's wife stated, 
"[T]here has got to be one of his medicines that is causing his 
decline and I want it stopped."  The VA provider, Dr. Hardin, 
reviewed information that the daughter provided from more than 
two years prior when local neurologist told them that the Veteran 
had multi-infarct dementia or Alzheimer's type and that extensive 
evaluation while in hospital in June 2006 for falls and told 
might be due to possible migraine causing vertebrobasilar 
insufficiency.

In support of her claim, the appellant has submitted a September 
2008 opinion authored by Dr. Wegmann, a former VA physician who 
treated the Veteran from 1973 to 1984.  Dr. Wegmann stated, 
"What [the death certificate] does not list is the long history 
of this Veteran's related service connected problems.  Also not 
on the death certificate are the medications which, with little 
doubt, could have contributed to his head injuries resulting in 
death.  The medications were prescribed for service connected 
anxiety reaction with depression, also listed as dysthymia, and 
nervous condition. These medications, Effexor 150 mg SA every 
day; Topamax 25 mg. twice daily; Restoril 7.5 mg. as needed at 
night for sleep; and Pherergan 25 mg. as needed for nausea, all 
can cause or aggravate his ambulatory or coordination problems.  
This is true especially in the elderly, even at acceptable dosing 
levels."

In February 2010, Dr. Brawn, provided her opinion that the 
Veteran's death was not caused by or related to mental illness or 
its treatment.  Dr. Brawn noted that the cause of the falls in 
the Veteran may be multifactoral but that those factors may be 
small strokes, blood pressure fluctuations, deteriorating brain 
(atrophy/dementia) and that it was unrelated to mental illness or 
its treatment and that there was no evidence whatsoever that the 
Veteran was overmedication.  Dr. Brawn noted that the Veteran had 
reached a point of needing a walker but that it was virtually 
impossible to convince a demented patient that they have 
ambulatory dysfunction and that this was a common path for 
Alzheimer's patients.

In August 2010, the appellant submitted a letter to VA from Dr. 
Ortega, in support of her claim.  Dr. Ortega stated, "As noted 
in the death summary, the patient died of complications following 
a fall, closed head injuries, and contribution from dementia, 
posttraumatic stress disorder, as well as major depression, for 
which this member had service connection.  ... In your denial it 
stated that they had no evidence to substantiate the claim for 
disability and indeed there is substantial evidence that the 
patient suffered from major depression and posttraumatic stress 
disorder, and those medications intended for treatment of such 
contributed significantly to his falls, head trauma, and 
subsequent death."

The Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether the Veteran's death 
is related to his service-connected depressive disorder, it is 
the responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of opinions 
in this case would not clarify the matter.  It would merely 
highlight that there is not a clear, rational basis for the Board 
to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence 
of record, both for and against a finding that the Veteran's 
service-connected depressive disorder contributed substantially 
to his death is in a state of equipoise.  Accordingly, reasonable 
doubt is resolved in favor of the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



DIC Benefits Pursuant to 38 U.S.C.A. § 1318

VA will pay DIC benefits to the surviving spouse of a deceased 
Veteran who was in receipt of, or entitled to receive 
compensation, at the time of his death for a service-connected 
disability that was rated totally disabling if the disability was 
continuously rated totally disabling for a period of 10 or more 
years immediately preceding death; was rated by the VA as totally 
disabling continuously since the Veteran's release from active 
duty and for at least 5 years immediately preceding death; or if 
the Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, "entitled 
to receive" means that at the time of death, the Veteran had 
service-connected disability rated totally disabling by the VA 
but was not receiving compensation because:  (1) the VA was 
paying the compensation to the Veteran's dependents; (2) the VA 
was withholding the compensation under authority of 38 U.S.C.A. § 
5314 to offset an indebtedness of the Veteran; (3) the Veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; (4) the 
Veteran had not waived retired or retirement pay in order to 
receive compensation; (5) the VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the Veteran's whereabouts was 
unknown, but the Veteran was otherwise entitled to continued 
payments based on a total service-connected disability rating; or 
(7) the VA was withholding payments under 38 U.S.C.A. § 5308 but 
determined that benefits were payable under 38 U.S.C.A. § 5309.  
See 38 C.F.R. § 3.22(b).  Also, "rated by the VA as totally 
disabling" includes total disability rating based on 
unemployability (TDIU).  38 C.F.R. § 3.22(c).  Further, except 
with respect to a claim for benefits under the provisions of 38 
U.S.C.A. § 1318 and certain other cases, issues involving a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.  38 C.F.R. § 20.1106 (2010).

The record indicates that the Veteran was discharged from active 
service in September 1950.  The Veteran filed his initial 
application for compensation in June 1952.  In an August 1952 
rating decision, service connection was awarded for anxiety 
reaction; and a noncompensable disability rating (zero percent) 
was assigned.  In a December 1954 rating decision, the disability 
rating for the Veteran's anxiety reaction was increased to 10 
percent effective from June 30, 1955.  In an August 1961 rating 
decision, the disability rating was decreased to a noncompensable 
rating.  In an August 1966 rating decision, the Veteran's anxiety 
reaction was again assigned a 10 percent disability rating 
effective from May 3, 1966.  In an October 1979 rating decision, 
the Veteran's service-connected disability, recharacterized as 
depression, was increased to 30 percent disabling effective from 
June 28, 1979.  As noted above, in an August 2004 rating 
decision, the Veteran's depressive disorder, diagnosed as 
dysthymic disorder, was increased to 70 percent effective from 
June 10, 2004, and a TDIU was established from that same date.  

The Veteran died in March 2008.  Thus, it is clear that the 
Veteran's service connected disabilities were not rated totally 
disabling for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  Additionally, there is no indication that the 
Veteran was a former prisoner of war.  Moreover, there has been 
no allegation of clear and unmistakable error in any rating 
adjudication during the Veteran's lifetime.  38 C.F.R. § 3.22(b).  
As such, the Board finds that the criteria set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been satisfied.

For these reasons, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


